DETAILED ACTION
The following is in response to the amendments and arguments filed 12/27/2021.  Claims 1-6, 8-14, 16-22, 24-31 are pending.  Claims 29-31 are new.  Claims 7, 15 and 23 are canceled.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the term VISA, MASTERCARD, and AMERICAN EXPRESS, which are trade names or marks used in commerce, have been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Priority
Applicant has amended the specification to update the related/priority applications.

Drawings
The drawings were received on 12/27/2021.  These drawings are acceptable for figures 5, 6 and 8-15.
Amendments to the Specification with respect to the prior drawing objections are acceptable.  The prior objections to the drawings, not withstanding the following objections, are withdrawn.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because in the replacement drawings received 12/27/2021, figures 1-4, and 7 are blurry and have varying degrees of pixilation making interpretation difficult Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-14, 16-22, 24-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Specifically as to claims 1, 6, 14, 22, 29-31, the claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims include limitations to a “metric” yet the specification does not disclose a metric per se.  
Examiner Note: for the purpose of applying prior art, the term “metric” will be given the  dictionary meaning “a standard of measurement” (Merrian-Webster)
Claims 2-5, 8-13, 16-21, 24-31 inherit the deficiencies of independent claims  1, 6, 14 and 22 and are therefore also rejected.
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-6, 8-14, 16-22, 24-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Further, “determining…based at least in part on a first transaction history of a user stored in a database” is a first transaction history of all user accounts? The metes and bounds of the claims are unclear.  Applicant should correct.  
Specifically as to claims 29-31, the phrase “meeting goals” is indefinite as the goals have not been determined.  What goals?  Applicant should clarify.
Specifically as to claim 14, is the  “consumer computing system server” part of the computing system in line 2?  
Specifically as to claim 22, is the  “consumer computing system server” part of the system in line 1?  
Claims 2-5, 8-13, 16-21, 24-31 inherit the deficiencies of independent claims  1, 6, 14 and 22 and are therefore also rejected.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  1-6, 8-14, 16-22, 24-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining a suggested financial sub account processing a request to establish the suggested financial sub account, analyze transaction history of the established account, and determining a metric of the established financial sub account based on the analysis.
	USPTO Revised Guidance
The PTO recently published revised guidance in the Federal Register concerning the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) (hereinafter “Revised Guidance”) (https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf).
Under the Revised Guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a-c), (e-h)) 
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
See Revised Guidance.
Step 2A(i) — Abstract Idea
Informed by our judicial precedent, the recent Revised Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation:
(a)    Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)    Certain methods of organizing human activity — fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)    Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Under the Revised Guidance, if the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas above), then the claim is patent eligible at Step 2A(i). This determination concludes the eligibility analysis, except in situations identified in the Revised Guidance. 
However, if the claim recites a judicial exception (i.e., an abstract idea enumerated above, a law of nature, or a natural phenomenon), the claim requires further analysis for a practical application of the judicial exception in Step 2A (ii).
Step 2A (ii) Practical Application
Step 2A (i), we determine whether the recited judicial exception is integrated into a practical application of that exception in Step 2A (ii) by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The seven identified “practical application” sections of the MPEP, cited in the Revised Guidance under Step 2A (ii), are:
(1)    MPEP § 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
(2)    MPEP § 2106.05(b) Particular Machine
(3)    MPEP § 2106.05(c) Particular Transformation
(4)    MPEP § 2106.05(e) Other Meaningful Limitations
(5)    MPEP § 2106.05(f) Mere Instructions to Apply an Exception
(6)    MPEP § 2106.05(g) Insignificant Extra-Solution Activity
(7)    MPEP § 2106.05(h) Field of Use and Technological Environment
If the recited judicial exception is integrated into a practical application as determined under one or more of the MPEP sections cited above, then the claim is not directed to the judicial exception, and the patent-eligibility inquiry ends. If not, then analysis proceeds to Step 2B.
Step 2B “Inventive Concept” or “Significantly More”
Under the Revised Guidance, it is possible that a claim that does not “integrate” a recited judicial exception into a practical application under Step 2A (ii) is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. The Federal Circuit has held Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided “significantly more” than the recited judicial exception (e.g., because the additional elements were unconventional in combination). Therefore, if a claim has been determined to be directed to a judicial exception under Revised Step 2A, we must evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
 Under the Revised Guidance, we must consider in Step 2B whether an additional element or combination of elements: (1) “Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;” or (2) “simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.” See Revised Guidance, III.B.
In the Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds an evidentiary basis, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).

4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).
See Berkheimer Memo.
The analysis in Step 2B further determines whether an additional element or combination of elements:
(a)    Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
(b)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Revised Guidance, and see Berkheimer Memo.
If the Examiner determines under Step 2B that the element (or combination of elements) amounts to significantly more than the exception itself, the claim is eligible, thereby concluding the eligibility analysis.
However, if a determination is made that the element and combination of elements does not amount to significantly more than the exception itself, the claim is ineligible under Step 2B, and the claim should be rejected for lack of subject matter eligibility.

 	Claims 1-6, 8-14, 16-22, 24-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
 1-6, 8-14, 16-22, 24-31 are directed to  methods, product and system, which are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 6, computer readable medium Claim 14 and system Claim 22.  Claim 1 recites the limitations of determining a suggested financial sub account, processing a request to establish the suggested financial sub account, analyze transaction history of the established account, and determining a metric of the established financial sub account based on the analysis.

MENTAL PROCESS
The limitation of determining a subaccount and responsive to receiving the request to determining and processing a request to establish a suggested financial sub account,  analyze transaction history and determining a metric based on the analysis, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a CCS “ “executing on a user computing device” language, “determining” “processing” and “analyzing in the context of this claim encompasses the user choosing to make a request verbally to establish a sub account and reviewing the transaction history of the sub account to determine a metric. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 6, 14 and 22 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation).  Therefore, the abstract idea is not integrated into a practical application, and thus the claim is directed to the judicial exception.
Each of the limitations of  the claims recite abstract ideas as identified in Step 2A(i), and none of the limitations integrate the mental processes into a practical application as determined under one or more of the MPEP sections cited above. The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.
In particular, the claim recites the additional elements – using a server and an application  executing on a user computing device to perform the steps. The server and computing device in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of presenting data, processing a data and analyzing data and displaying) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Therefore, claims 6, 14 and 22 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 
Further, the elements of dependent claims 2-5, 8-13, 16-21 and 24-31 (the financial account is a line of credit, presenting an updated account balance, update a subaccount balance, accounts providers are different, confirmation of amount, first and second accounts are related, etc.) do not cause the independent claims to be eligible and are therefore rejected for similar reasoning as claims 1, 6, 14 and 22.  Each dependent claim incorporated via reference the judicial exception recited in its independent claim, and the judicial exception referenced by each dependent claim was not integrated into a practical application because the additional limitations only served to further describe the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.  Each dependent claim also failed to provide significantly more than the judicial exception itself because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Therefore, dependent claims 2-5, 7-13, 15-21 and 23-31 are not patent eligible. 

CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
The claim as a whole recites a method of organizing human activity, specifically a fundamental economic practice including a sales/banking transaction and creation of financial budgeting accounts. The claimed invention is a method that allows for determining a subaccount and responsive to receiving the request for determining and processing a request to establish a suggested financial sub account,  analyze transaction history and determining a metric based on the analysis which is a fundamental economic process. Thus, the claim recites an abstract idea. The mere nominal recitation of a generic computing system server, generic processors interfaces do not take the claim out of the methods of organizing human activity grouping. Thus, the claim recites an abstract idea. The claim as a whole merely describes how to generally “apply” the concept of creating a sub financial account in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing financial process. Accordingly, the claim recites an abstract idea.  Claims 6, 14 and 22 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor/computing device to perform both the receiving and presenting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is not patent eligible.
See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation).  
Each of the limitations of  the claims recite abstract ideas as identified in Step 2A(i), and none of the limitations integrate the management of interactions between people into a practical application as determined under one or more of the MPEP sections cited above. The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.
In particular, the claim recites the additional elements – using a server and an application  executing on a user computing device to perform the steps. The server and computing device in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of presenting data, processing a data and analyzing data and displaying) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Therefore, claims 6, 14 and 22 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server to perform 
Further, the elements of dependent claims 2-5, 8-13, 16-21 and 24-31 (the financial account is a line of credit, presenting an updated account balance, update a subaccount balance, accounts providers are different, confirmation of amount, first and second accounts are related, etc.) do not cause the independent claims to be eligible and are therefore rejected for similar reasoning as claims 1, 6, 14 and 22.  Each dependent claim incorporated via reference the judicial exception recited in its independent claim, and the judicial exception referenced by each dependent claim was not integrated into a practical application because the additional limitations only served to further describe the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.  Each dependent claim also failed to provide significantly more than the judicial exception itself because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Therefore, dependent claims 2-5, 7-13, 15-21 and 23-31 are not patent eligible. 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-14, 16-22, 24-31 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Ventura (US 2013/010358 A1).
Specifically as to claim 1, Ventura discloses a computer implemented method comprising: (see para 55) determining, by a consumer computing system (CCS) server and based at least in part on a first transaction history of a user stored in a database of the CCS server, a suggested financial sub-account wherein the suggested financial sub-account relates to a financial account associated with the user (see para 61 and Figure 2B historical, current and expected expenses) and a sub-account balance of the suggested financial sub-account is or will be related to an account balance of the financial account (see para 82 for suggested accounts and spending in the cash flow optimizer 201;  figures 3H and 3I, para 66, 65 and 114, 112); causing, by the CCS server, a payment service application executing on a user computing device of the user (see para 55 mobile app) to present an indication of the suggested financial sub-account in a[n] user interface of the payment service application (see para 82 and 55); receiving, by the CCS server and through the payment service application,  input that represents a request to 
Specifically as to claim 2,  the financial account is a line of credit available to the user (see para 6-8 for income sources), the method further comprising: 43Docket No. 084367.0237/SQ-0594-US 1-Clreceiving a second input through the payment service application, wherein the second input represents a request to draw an amount of funds from the line of credit and transfer the amount of funds to the established financial account (see figure 3B-3I, para 177, figure 4A); responsive to receiving the second 
Specifically as to claim 3, determining one or more suggested transfers of funds from the financial account to the financial subaccount based on a third transaction history of the user associated with the financial account and the financial subaccount (see para 95-97 subcategories); causing the payment service application to present an indication of one or more of the suggested transfers of funds wherein the indication includes identification of the first financial account, the second financial subaccount, and an amount of funds to be transferred (see para 112, para 83 optimizer); receiving a second input through the payment service application that represents a confirmation of a suggested transfer of funds (see figure 3Q); and responsive to receiving the second input that represents a confirmation of the suggested transfer of funds, causing the indicated amount of funds to be transferred from the financial account to the financial subaccount (see figures 3B-3I); and causing the payment service application executing on the user computing device of the user to present  an updated account balance associated with the financial account and an updated account balance associated with the financial subaccount (see figure 3H).  
Specifically as to claim 4, receiving a second input through the payment service application wherein the second input represents a request to transfer funds from a first financial account to a second financial account; 44Docket No. 084367.0237/SQ-0594-US 1-Cldetermining a suggested amount of funds to transfer based 
Specifically as to claim 5, the second financial account is a sub-account related to the first financial account (see para 78-79).  
Claims 6, 14, and 22 are similar to claim 1 and rejected for the same reasoning.  See above rejection for specific citations.  
Specifically as to claims 8, 16, and 24, sub-account balance of the established  financial sub-account is an allocated subset of an account balance of a related financial account, and wherein a change in the sub-account balance of a financial sub-account causes a corresponding change in the account balance of the related financial account (cash flow: see para 107 and 118; figure 4N).  
Specifically as to claims 9, 17, and 25, at least two of the financial accounts of the list of financial accounts are associated with different account providers (see figure 4O).  

Specifically as to claims 11, 19, and 27, the second financial account is the established sub-account (see para 112-114, and figure 3G).  
Specifically as to claims 12, 20, and 28, a financial account of the list of financial accounts is a line of credit available to the user, receiving user input that represents a request to draw an amount of funds from the line of credit and transfer the amount of funds to a financial account  (see figure 3B-3I, para 177, figure 4A); and responsive to receiving the user input that represents a request to draw the amount of funds from the line of credit, causing the amount of funds to be transferred to the financial account from the line of credit  (see figure 3B-3I, 3Q, 4B para 177).  
Specifically as to claims 13 and 21, determining one or more suggested transfers of funds from a first financial account of the list of financial accounts to a second financial account of the list of financial accounts based on a transaction history of the user associated with the first financial account and the second financial account (see reasoning for claims 1, 3 and 4 above in 
Specifically as to claims 29, 30 and 31, wherein the metric is an indicator of a financial health condition of the established financial sub-account over the time period and comprises an indication of a performance of the established financial sub-account in meeting goals associated with the established financial sub-account over the time period (see para 84 related to determining corrective actions and goals, para 87 for dashboard).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-14, 16-22, 24-31 with respect to 35 USC 112(a) and (b) have been considered but are moot because a  new ground of rejection was required by applicant’s amendments.  
With regards to applicant’s arguments with respect to 35 USC 101 subject matter eligibility, Examiner respectfully disagrees.  Regarding applicant’s argument the instant claims are not abstract, Examiner notes the claims are directed to the abstract grouping of certain methods of organizing human activity, specification fundamental economic practice of budgeting.  

With regards to applicant’s arguments with regards to the use of specialized hardware, Examiner respectfully disagrees. Further, by applicant’s own admission, the claimed invention (an abstract idea of creating financial sub accounts) is not performed on a special use computer but instead on a general purpose computer “The embodiments can be implemented on known devices such as a personal computer,” see para 123 of originally filed specification).  
With regards to applicant’s arguments the instant claimed invention improves the computing device, Examiner respectfully disagrees.  With regards to Core Wireless, it is important to remember that the patents in Core Wireless were from a 1999 filing date and as such, technology was not the same as 2012.  The instant differs from Core Wireless in that the specification of Core Wireless confirms that the claims disclose an improved user interface for electronic devices, particularly those with small screens.  It teaches that the prior art interfaces 
With regards to applicant’s arguments with respect to Example 3, Examiner respectfully disagrees.  The example and the instant are directed to different claimed inventions without similar limitations and as such, the example does not apply.  The improvements recited on page 25 of the remarks are not disclosed in the originally filed specification.  The specification specifically recites the problem to be solved to be one of a financing tracking for budgeting problem, not a computer functioning problem (see para 2 and 20).  While the specification at para 21 may recite an improvement in the function of the computer, it has not described this function nor how the improvement accomplishes computer network control.  With regards to para 112-113, these embodiments are not being examined.
With regards to applicant’s arguments relative to the McRO decision, Examiner respectfully disagrees.  McRO is directed to an improvement in a 3D animation technique previously unable to be completed automatically, it had to be done by artists by hand.  The basis for the McRO court’s decision was that the claims were directed to an improvement in computer related technology (allowing computers to produce “accurate and realistic lip synchronization and facial expressions in animated characters” that preciously could only be produced by human animators.  The claimed invention was described in the specification as improving the computer animation through the use of specific rules, rather than human artists, to set morph weights and Alice where a computer was merely used as a tool to perform an existing process.   Applicant’s claimed invention are not directed to an improvement in existing technological process such as McRO.
With regards to applicant’s arguments that claims are statutory with regards to 35 USC 101, Examiner disagrees.  Applicant’s claims are directed to creating financial sub accounts and using a metric to analyze,  which is an abstract idea.  As emphasized in Alice Corp., abstract ideas are excluded from eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote.  Further, the claims do not amount to significantly more than the abstract idea itself.  In other words, there are no other limitations in the claims that show a patent eligible application of the abstract idea (more than a mere instruction to perform the abstract idea).  Further, by applicant’s own admission, the claimed invention (an abstract idea of creating financial sub accounts) is not performed on a special use computer but instead on a general purpose computer “The embodiments can be implemented on known devices such as a personal computer,” see para 123 of originally filed specification).  The mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.” Alice Corp., 134 S.Ct. at 2358; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“And after Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”) (citation omitted).  Thus, if a patent’s recitation of a Alice Corp., 134 S.Ct. at 2358 (internal citation omitted).
With regards to applicant’s reliance on BASCOM, Examiner respectfully disagrees.  Bascom was filed March 19, 1997.  Back in 1997, the Internet was known to contain information that consumers, students, and businesses wanted to access. BASCOM patent, 1:16–17.  According to BASCOM, filtering software was first placed on local computers, such that each local computer had its own tool for filtering websites (or other Internet content) requested by the operator of the computer.  Id. at 1:58–63, Figure 8.  Although the filtering software worked for its intended purpose, there were logistical problems with locating a tool for filtering Inter-net content on each local computer:  (1) “it is subject to be modified or thwarted by a computer literate end-user, such as a teenager or corporate employee”; (2) “it is difficult and time consuming to install on every end-user’s client machine”; (3) “[it] is dependent upon individual end-user hardware and operating systems and requires modified software for different end-user platforms;” and (4) “the client database [ ] must be updated frequently to track changes in the content of various Internet sites” which “requires frequent downloads from the Internet or disk updates.”  The ISP server receives a request to access a website, associates the request with a particular user, and identifies the requested website.  The filtering tool then applies the filtering mechanism associated with the particular user to the requested website to determine whether the user associated with that request is allowed access to the website.  The filtering tool returns either the content of the website to the user, or a message to the user indicating that the request was denied.  The ’606 patent describes its filtering system as a novel advance over prior art computer filters, in that no one had previously provided customized filters at a remote server.  

ATTORNEY DOCKETPATENT APPLICATION084367.023716/549,816SQ-0594-US 1-C134 of 35a metric for the established financial sub-account… assigning, by the CSS server, the metric to the established financial sub-account …causing, by the CCS server, the payment service application executing on the user computing device of the user to present an indication of the established financial sub-account, wherein the indication of the established financial sub- account is presented with an indication of the assigned metric and the sub-account balance, “ Examiner respectfully disagrees.  Ventura discloses assigning, by the CSS [typo should be CCS} server, the metric to the established financial sub account (seen on the dashboard by the cash flow optimizer and cash flow management operation, see para 75, 83 and 87); and causing, by the CCS server, the payment service application executing on the user computing device of the user (see para 55) to present an indication of the financial sub-account, wherein the established financial wherein the indication of the established financial sub-account is presented with an indication of the assigned metric and  the sub-account balance (see figure 3H; para 87 and 75 for dashboard, para 83 is the cash flow optimizer).  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., determination of a financial health score or nan analogous score) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Penna et al. and Ellenberger et al. disclose financial record keeping software.  Ngan disclose methods for transaction authorization.  Griggs et al. disclose  methods that allow for determining a transaction initiation mode used to conduct a transaction.  Baumgartner et al. disclose a stored value card issued in the name of a cardholder and with an account associated with an issuer and a legal account holder.  De La Motte discloses a trust account and plural debit cards.  Femrite et al. disclose account money transfer methods.  Hutchison et al . disclose use of subaccounts in payment accounts.  Grassadonia discloses a technology for customizing the flow of a payment transaction at a payer's mobile device, based on parameters associated with a payee to which the payer is making the payment.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/            Primary Examiner, Art Unit 3691